COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



UFE INCORPORATED,


                            Appellant,

v.


NETTA DODDS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00272-CV

Appeal from the

171st Judicial District Court

of El Paso County, Texas 

(TC# 2004-3717) 


MEMORANDUM  OPINION

	Pending before the Court is a joint motion to dismiss this appeal pursuant to Tex.R.App.P.
42.1(a)(2)(B).  The parties represent in their motion that they have reached an agreement to settle
and compromise their differences and request that this Court vacate the trial court's judgment
without regard to the merits, and remand the case to the trial court for entry of an order
dismissing the case with prejudice.
	This Court has the authority to set aside the trial court's judgment without regard to the
merits and remand the case to the trial court for rendition of judgment in accordance with the
agreements.  Tex.R.App.P. 42.1(a)(2)(B).  Having considered the cause on the parties' motion,
we conclude the motion should be granted.  We hereby set aside the trial court's judgment and
remand the case for entry of an order of dismissal with prejudice in accordance with the parties'
agreement.  As the motion does not specify that the parties have agreed otherwise, costs of appeal
will be taxed against Appellant.  See Tex.R.App.P. 42.1(d).


April 30, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.